                         UNITED STATES DISTRICT COURT
                            DISTRICT OF CONNECTICUT


 GRADUATION SOLUTIONS, LLC               :
                                         :
 Plaintiff,                              :            No. 3:17-CV-1342 (VLB)
                                         :
 v.                                      :               March 30, 2020
                                         :
 ACADIMA, LLC and ALEXANDER              :
 LOUKAIDES,                              :
                                         :
 Defendants.

        RULING ON MOTION FOR ATTORNEY’S FEES AND INJUNCTIVE RELIEF

                                       [Dkt. 136]

         Plaintiff Graduation Solutions, LLC (“Plaintiff” or “Graduation Solutions”)

moves for an award of attorney’s fees and costs, as well as for injunctive relief

enjoining Defendant Alexander Loukaides (“Defendant” or “Loukaides”) from

dissipating assets. [Dkts. 136 (Mot.), 136-1 (Attorney Affidavit), 136-2 (Jury Verdict),

136-3 (Mem. Supp. Motion)]. Loukaides responds. [Dkts. 144 (Mot.), 144-1 (House

Listing Documents)]. Plaintiff replies. [Dkt. 154]. After considering the briefing, the

Court grants in part and denies in part Plaintiff’s motion for attorney’s fees and

costs and for injunctive relief. Plaintiff’s motion for costs is granted in the amount

of $400.00. Plaintiff’s motion is otherwise denied.

   I.       Background

         While this case has involved several discovery and other procedural

disputes, the Court will focus on the facts cited by the parties in their motions.
         After a four day trial, a jury found Loukaides liable for copyright

infringement, trade dress infringement under the Lanham Act, violation of the

Connecticut Unfair Trade Practices Act, violation of Connecticut common law

against unfair competition, and unjust enrichment, but that he was not liable for

false advertising under the Lanham Act. [Dkt. 124 (Jury Verdict) at 3-4]. The jury

found that Loukaides “acted with reckless indifference to Plaintiff’s rights or

intentionally or wantonly violated Plaintiff’s rights.” [Dkt. 124 at 9]. Based on these

liability findings, the jury awarded Plaintiff actual damages of $1,615,00.00 and

punitive damages of $1,615,000.00 against Loukaides. Id. at 9-10.

         Plaintiff seeks $233,035.11 in attorney’s fees and costs: $222,973.50 in fees

and $10,061.61 in costs. [Dkt. 136-1 (Nelson 7/15/2019 Aff.) at ¶4].

         Loukaides is a British national residing in China. [Dkt. 136-1 (Nelson

7/15/2019 Aff.) at ¶4]. In 2012, Loukaides acquired real property in Texas, known as

3207 Cole Avenue, Dallas, Texas 75204 (“Dallas Property”). Id. at ¶14. On April 4,

2016, Loukaides entered into a Residential Listing Agreement with Dave Perry-

Miller and Associates to sell his Dallas Property. [Dkt. 144-1 (Listing Agreement)].

During the pendency of this action, the Dallas Property was sold. [Dkt. 136-1 at ¶

15].

   II.      Attorney’s Fees

         Plaintiff moves for an award of attorney’s fees and costs for all their claims:

(i) 15 U.S.C. § 1117(A) for trade dress infringement, (ii) 17 U.S.C. § 505 for copyright

infringement, (iii) the Connecticut Unfair Trade Practices Act, and (iv) Connecticut
common law. Plaintiff seeks approximately $233,035.11: $222,973.50 in fees and

$10,061.61 in costs. Loukaides argues that the fees are not justified. After

considering the arguments, the Court declines to award attorney’s fees. The Court

awards $400 in costs under the Lanham Act.

   A. Lanham Act

      15 U.S.C. §1117(a) states that a court “may award reasonable attorney fees

to the prevailing party” for claims brought under the Lanham Act in “exceptional

cases.” A prevailing party is entitled to “costs.” Id. In the Second Circuit, an

“exceptional case” under the Lanham Act attorney’s fees provision is one that

meets the Supreme Court’s criteria for an “exceptional case” under the Patent Act

attorney’s fees provision in Octane Fitness, LLc v. Icon Health & Fitness, Inc., 572

U.S. 545 (2014). Sleepy's LLC v. Select Comfort Wholesale Corp., 909 F.3d 519, 531

(2d Cir. 2018) (remanding for the district court to apply the Octane test). In Octane

Fitness, the Supreme Court held that an “exceptional” case “is simply one that

stands out from others with respect to the substantive strength of the party's

litigating position (considering both the governing law and the facts of the case) or

the unreasonable manner in which the case was litigated.” 572 U.S. at 553-54.

Relevant factors to this determination include “frivolousness, motivation, objective

unreasonableness (both in the factual and legal components of the case) and the

need in particular circumstances to advance considerations of compensation and

deterrence.” Id. at 554 n.6 (quoting Fogerty v. Fantasy, Inc., 510 U.S. 517, 534 n.19

(1994)).
        In light of the Second Circuit’s application of Octane Fitness to the Lanham

Act, willful infringement alone does entitle a plaintiff to attorney’s fees under the

Lanham Act. 4 Pillar Dynasty LLC v. New York & Co., Inc., 933 F.3d 202, 216 (2d Cir.

2019) (remanding attorneys’ fees question to district court where district court

based     decision     on   willfulness   “[b]ecause Octane     Fitness establishes    no

presumption…         that   cases   involving   willful   infringement   are   necessarily

“exceptional”); see BBK Tobacco & Foods, LLP v. Galaxy VI Corp., 408 F. Supp. 3d

508, 522 (S.D.N.Y. 2019).

   Here, Plaintiff argues that it is entitled to fees under the Lanham Act because

the jury found that Loukaides “acted with reckless indifference to Plaintiff’s rights

or intentionally or wantonly violated Plaintiff’s rights.” [Dkt. 124 at 9], cited by Dkt.

136-3 at 7]. But, the question of whether the jury found Defendant’s infringement

willful is distinct from the question of whether Defendant’s litigation position was

unreasonable, frivolous, or in bad faith, and does not by itself demonstrate an

exceptional need for compensation and deterrence, especially where, as here, the

jury awarded Plaintiff over a million dollars in compensatory damages and over a

million dollars in punitive damages. Without any additional analysis by Plaintiff, the

Court cannot find that Loukaides’s reckless or wanton violation of Plaintiff’s right

alone establishes Plaintiff’s entitlement to attorneys’ fees under the Lanham Act.

    Plaintiff cites Lavatec Laundry Tech, GmbH v. Voss Laundry Solutions, 2018

WL 2426655 (D. Conn. 2018) for the proposition that “willful” or “bad faith”

infringement merits fees under the Lanham Act. But the Lavatec court awarded
attorneys’ fees on the basis that it had sanctioned the defendant for contempt, id.

at *14, and Plaintiff does not point to any similar litigation misconduct in this case.

   The Court declines to award attorneys’ fees under the Lanham Act. However,

because Plaintiff prevailed on one of its Lanham Act claims, the Court will award

costs under the Lanham Act, as discussed below.

   B. Copyright Act

17 U.S.C. § 505 gives the Court discretion to award attorneys’ fees to a prevailing

plaintiff in a Copyright Act action:

      In any civil action under this title, the court in its discretion may allow
      the recovery of full costs by or against any party other than the United
      States or an officer thereof. Except as otherwise provided by this title,
      the court may also award a reasonable attorney's fee to the prevailing
      party as part of the costs.

In Kirstaeng v. John Wiley & Songs, Inc., --- U.S. ----, 136 S. Ct. 1979, 1983 (2016),

the Supreme Court stressed that a district court must give “substantial weight to

the objective reasonableness of the losing party’s position,” but that a court must

also give due consideration to all other factors relevant to granting fees, and it

“retains discretion, in light of those factors, to make an award even when the losing

party advanced a reasonable claim or defense.” Other factors include

“frivolousness, motivation, … and the need in particular circumstances to advance

considerations of compensation and deterrence.” Id. at 1985 (quoting Fogerty v.

Fantasy, Inc., 510 U.S. 517, 534 n.19 (1994)).

      “The objective-reasonableness approach… both encourages parties with

strong legal positions to stand on their rights and deters those with weak ones

from proceeding with litigation.” Id. at 1986. “In any given case a court may award
fees even though the losing party offered reasonable arguments…. For example, a

court may order fee-shifting because of a party’s litigation misconduct…. Or a

court may do so to deter repeated instances of copyright infringements.” Id. at

1988-89. When awarding fees, the Court keeps in mind the Supreme Court’s

rejection of the proposition that, under Section 505, prevailing parties “should be

awarded attorneys’ fees as a matter of course, absent exceptional circumstances.”

Fogerty v. Fantasy, Inc., 510 U.S. 517, 533-34 (1994) (rejecting matter-of-course fee-

shifting as “a bold departure from traditional practice” of the American rule).

      Here, again, Plaintiff argues that it is entitled to fees because the jury found

that Loukaides “acted with reckless indifference to Plaintiff’s rights or intentionally

or wantonly violated Plaintiff’s rights.” [Dkt. 136-3 at 5] (citing [Dkt. 124 at 9]). But,

again, the point that the jury found Loukaides’s infringement willful is distinct from

the question of whether Loukaides’s litigation position was unreasonable,

frivolous, or in bad faith, and does not by itself demonstrate a need for

compensation and deterrence, especially where, as here, the jury awarded Plaintiff

over a million dollars in compensatory damages and over a million dollars in

punitive damages. Without any additional analysis by Plaintiff, the Court cannot

find that Loukaides’s reckless or wanton violation of Plaintiff’s copyrights alone

establishes Plaintiff’s entitlement to attorneys’ fees.

      Plaintiff cites several cases to argue that willful infringement alone supports

attorneys’ fees under the Copyright Act. [Dkt. 136 at 4-5]. But all of them pre-date

Kirstaeng, and almost all of them concerned fee awards in the context of summary

judgment or default judgment, in which no material facts were reasonably disputed,
so the losing party’s litigation position was less justified. See Adobe Systems In.

v. Feather, 895 F. Supp. 2d 297 (D. Conn. 2012) (default judgment); Broad. Music,

Inc. v. Hub at Cobb's Mill, LLC, No. 3:13-CV-01237 VLB, 2015 WL 1525936, at *3 (D.

Conn. Apr. 2, 2015) (summary judgment); Microsoft Corp. v. Black Cat Computer

Wholesale, Inc., 269 F. Supp. 2d 118, 120 (W.D.N.Y. 2002) (summary judgment);

Arclightz & Films Pvt. Ltd. v. Video Palace Inc., 303 F. Supp. 2d 356, 359 (S.D.N.Y.

2003) (summary judgment); Impulsive Music, Inc. v. Bryclear Enterprises, LLC, 483

F. Supp. 2d 188, 191 (D. Conn. 2007) (default judgment); N.A.S. Imp., Corp. v.

Chenson Enterprises, Inc., 968 F.2d 250, 254 (2d Cir. 1992) (bench trial). The Court

does not find them persuasive.

   The Court therefore declines to award attorneys’ fees under the Copyright Act.

   C. Connecticut Unfair Trade Practices (“CUTPA”)

      CUTPA provides that, “[T]he court may award, to the plaintiff ... costs and

reasonable attorneys' fees based on the work reasonably performed by an attorney

and not on the amount of recovery.” Conn. Gen. Stat. § 42-110g(d). An award of

attorneys’ fees is “in addition” to the relief [otherwise] provided” for in the section,

which includes actual and punitive damages. Conn. Gen. Stat. § 42-110g(a), (d).

“[T]he court can award attorneys’ fees under CUTPA only for those expenses that

were related to the prosecution of a CUTPA claim. Jacques All Trades Corp. v.

Brown, 752 A.2d 1098, 1105 (Conn. App. 2000) (“Jaques II”).

      The provision is in place “to encourage attorneys to accept and litigate

CUTPA cases,” thereby promoting the underlying “public policy…to encourage

litigants to act as private attorneys general.” Thames River Recycling, Inc. v. Gallo,
720 A.2d 242, 259 (Conn. App. 1998) (quoting Gebbie v. Cadle Co., 714 A.2d 678

(Conn. App. 1998) (quoting Jacques All Trades Corp. v. Brown, 679 A.2d 27, 31

(Conn. App. 1996), aff'd, 240 Conn. 654, 692 A.2d 809 (1997)) (“Jaques I”)). “CUTPA

cases… may entail long hours with little likelihood of an award that will cover

reasonable expenses. For this reason, General Statutes § 42–110g(d) offers an

attorney who accepts a CUTPA case the prospect of recovering reasonable fees

and costs.” Gill v. Petrazzuoli Bros., 521 A.2d 212, 217-18 (Conn. App. 1987), cited

by Jaques I, 679 A.2d at 31. “Awarding attorney’s fees under CUTPA is

discretionary.” Thames River, 720 A.2d at 261. (citations omitted). Where an

attorney’s fee award is not “necessary” to encourage the bringing of a CUTPA

claim and a party is “adequately compensated for his attorney’s fees,” a prevailing

party is not entitled to attorney’s fees under CUTPA. Monahan v. Godfrend, No. CV

93 0131548, 1995 WL 500667, at *5 (Conn. Super. Ct. Aug. 17, 1995) (denying

attorney’s fees where CUTPA claim was asserted as a defensive counterclaim and

party was compensated).

      Here, Plaintiff brought its CUTPA claim based on Loukaides’s violations of

federal statutes and has not provided the Court with any breakdown of which hours

were attributable to those claims related to its CUTPA claims, so the Court is not

persuaded that an attorney’s fee award is necessary. Further, Plaintiff sought and

was awarded over $1.5 million in compensatory damages and $1.5 million in

punitive damages from Loukaides alone, so the awarded punitive damages are

more than enough to compensate Plaintiff for its attorney’s fees.
      Plaintiff states that it did consider the potential recovery of attorney’s fees

as a factor when bringing its CUTPA claims, and that prevailing plaintiff are

generally entitled to attorney fees under CUTPA. [Dkt. 154 at 8] (citing Carrillo v.

Goldberg, 61 A.3d 1164, 1175-76 (Conn. App. 2013)). But Plaintiff does not show

that the availability of attorneys fees under CUTPA was necessary for it to bring

this action, and Carillo proves less than Plaintiff claims: in Carillo, the actual

damages were far less than the attorney’s fees and no other claims were brought

– exactly the kind of case envisioned by Gil, 521 A.2d at 217-18, and in those

features distinct from the instant case. Therefore, the Court does not award

attorney’s fees under CUTPA.

   D. Connecticut Common Law Claims

   In Connecticut, common law punitive damages “are limited to the plaintiff’s

attorney’s fees and nontaxable costs.” Bodner v. United Servs. Auto. Ass'n, 222

Conn. 480, 492, 610 A.2d 1212, 1219 (1992) (emphasis added).

   Here, the jury awarded Plaintiff punitive damages of $1,615,00.00 and did not

differentiate between punitive damages attributable to each claim. [Dkt. 124 at 9-

10]. Since these damages far exceed Plaintiff’s requested attorney’s fees—

especially, the portion of the requested attorney’s fees attributable to work on

common law claims—the Court finds that any additional award of attorney’s fees

would be inappropriate.

   E. Costs
   Plaintiff seeks $10,061.61 in costs for this action, supporting its motion with an

attorney affidavit. “Costs relating to filing fees, process servers, postage and

photocopying are ordinarily recoverable” if they are supported by documentation.

Teamsters Local 814 Welfare Fund v. Dahill Moving 7 Storage Co., 545 F. Supp. 2d

260, 269 (E.D.N.Y. 2008) (citations omitted).

          The Court takes judicial notice of this district’s filing fee amount of $400, and

awards that amount to Plaintiff. Joe Hand Promotions, Inc. v. Elmore, No. 11-CV-

3761, 2013 U.S. Dist. LEXIS 76926, at *42 (E.D.N.Y. May 29, 2013) (collecting cases

taking judicial notice of district filing fees). However, the Court finds that Plaintiff

has otherwise failed to submit adequate documentary evidence in support of its

request for the remainder of the costs, and therefore denies Plaintiff’s request for

reimbursement of such costs. Id.

   III.      Asset Freeze Injunction

          Plaintiff seeks for the Court to issue an order “enjoining Defendant

Loukaides from dissipating, conveying, transferring, disposing, alienating,             or

otherwise encumbering any asset until the judgment entered in this matter is

satisfied.” [Dkt. 136-3 at 13].

          While “district courts have no authority to issue a prejudgment asset freeze

pursuant to Rule 65 where such relief was not traditionally accorded by courts of

equity[,] ... they maintain the equitable power to do so where such

relief was traditionally available: where the plaintiff is pursuing a claim for final

equitable relief, and the preliminary injunction is ancillary to the final relief.” Gucci

Am., Inc. v. Weixing Li, 768 F.3d 122, 125 (2d Cir. 2014) (citing Grupo Mexicano de
Desarrollo, S.A. v. Alliance Bond Fund, Inc., 527 U.S. 308, 333 (1999)). An

accounting of profits, or actual damages, is an equitable action. Id. at 131, 133. Rule

65 also provides authority for a court to freeze assets post-judgment. Tiffany (NJ)

LLC v. Forbse, No. 11 CIV. 4976 NRB, 2015 WL 5638060, at *4 (S.D.N.Y. Sept. 22,

2015).

         A plaintiff seeking an injunction restraining assets must show (1) “either (a)

a likelihood of success on the merits or (b) sufficiently serious questions going to

the merits to make them a fair ground for litigation and a balance of hardships

tipping decidedly in the plaintiff’s favor”; (2) “the plaintiff is likely to suffer

irreparable injury in the absence of an injunction”; (3) “the balance of hardships

between the plaintiff and defendant ... tips in plaintiff’s favor”; and (4) “the public

interest would not be disserved by the issuance of an… injunction.” Salinger v.

Colting, 607 F.3d 68, 79-80 (2d Cir. 2010) (standard for preliminary injunction),

quoted in Black v. Owen, No. 3:14-CV-23 (RNC), 2018 WL 8065111 (D. Conn.

February 9, 2018) (granting TRO restraining assets). “Though “irreparable harm”

typically means an “injury for which a monetary award cannot be adequate

compensation,” “an injunction may issue to stop a defendant from dissipating

assets in an effort to frustrate a judgment.’” Black, 2018 WL 8065111 at *2 (quoting

Jayaraj v. Scappini, 66 F.3d 36, 39 (2d Cir. 1995), Chemical Bank v. Haseotes, 13

F.3d 569, 573 (2d Cir. 1994)).

         Here, unlike in Black, the Court finds that Plaintiff has not made the required

showing. Plaintiff’s only evidence that Loukaides intends to frustrate the judgment

is that Loukaides sold a house during the litigation, but he had entered into a
contract to sell the house before the lawsuit was filed. [Dkt. 144-1]. Therefore, the

Court finds that Plaintiff has not shown a likelihood of irreparable harm, as Plaintiff

has not shown evidence of Loukaides’s intent or effort to frustrate the judgment.

Chem. Bank v. Haseotes, 13 F.3d 569, 573 (2d Cir. 1994) (upholding district court’s

order denying preliminary injunction where district court found that defendant’s

asset sale was legitimate and not an attempt to frustrate judgment); cf. Black, 2018

WL 8065111 (finding intent to frustrate judgment was demonstrated where

judgment debtor had paid nothing on judgment for over seven years).

         Plaintiff’s motion for injunction relief is denied.

   IV.      Conclusion

         For the reasons set forth above, the Court grants in part and denies in part

Plaintiff’s motion for attorney’s fees and costs and for injunctive relief. Plaintiff’s

motion for costs is granted in the amount of $400.00. Plaintiff’s motion is otherwise

denied.




                                                  IT IS SO ORDERED.

                                                  _________/s/____________
                                                  Hon. Vanessa L. Bryant
                                                  United States District Judge




Dated at Hartford, Connecticut: March 30, 2020.
